Citation Nr: 0945344	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome, bilateral ankles.  

2.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to August 
1985 and again from December 2003 to January 2005.  The 
Veteran also has over 15 years of inactive military service 
with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran testified before a Decision Review 
Officer at the RO in October 2007.  A transcript of this 
proceeding is associated with the claims file.    

The Veteran has also raised the issues of entitlement to 
service connection for disorders involving the big toes, 
knees, and upper left leg.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that, while there are some 
service treatment records (STRs) of record, it appears that 
several STRs are missing.  Significantly, there is no 
enlistment or separation examination of record for the 
Veteran's second period of active service from December 2003 
to January 2005.  Also, while the Veteran contends that she 
reported an injury to her low back in June 2004, service 
records confirming this alleged June 2004 injury are not of 
record.  The RO requested all available service records in 
correspondence dated in February 2005 and sent a follow-up 
request in September 2005, however there is no response to 
these requests in the claims file.  


For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1112.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Private treatment records dated prior to the Veteran's second 
period of active service show that she first complained of 
ankle pain and edema after running in February 2003.  She 
complained of ankle pain again in June 2003 and in September 
2003 she was placed on a no running profile for the Army 
Reserves and was diagnosed with exercise induced tarsal 
tunnel syndrome.  Service treatment records from December 
2003 to January 2005 show that the Veteran was prescribed 
cushion inserts in December 2003 and placed on a permanent 
profile for her feet in December 2004.  There was a diagnosis 
of plantar fasciitis in December 2004.  The Veteran underwent 
VA examination of her ankles in October 2005.  X-ray 
examination was essentially normal and the Veteran had normal 
range of motion of her ankles.  She was diagnosed with tarsal 
tunnel syndrome, bilateral ankles, with residuals.  

The Veteran had complaints of bilateral ankle problems 
before, during, and after her second period of active 
military service.  On remand, the October 2005 VA examiner 
should be given the opportunity to supplement his report and 
opine whether or not the Veteran's bilateral ankle tarsal 
tunnel syndrome is related to her military service, to 
include on the basis of aggravation.

Also, while there appear to be missing STRs, a December 2004 
record shows complaints of low back pain for the past six 
months.  No specific injury was noted and the Veteran was 
diagnosed with mechanical low back pain.  During the October 
2007 RO hearing the Veteran testified that she injured her 
back in June 2004, approximately six months prior to the 
December 2004 treatment record noting complaints of low back 
pain for the past six months.  The Veteran underwent VA 
examination of her low back in October 2005.  X-ray 
examination was essentially normal and the Veteran had normal 
range of motion of her thoracolumbar spine.  She was 
diagnosed with lumbosacral strain with residuals.  

The Veteran complained of low back pain during military 
service and has a current diagnosis of lumbosacral strain 
with residuals.  On remand, the October 2005 VA examiner 
should be given the opportunity to supplement his report and 
opine whether or not the Veteran's lumbosacral strain with 
residuals is related to her military service.

Accordingly, the case is REMANDED for the following action:

1.	Request all service treatment records 
for the Veteran's period of active 
service from December 2003 to January 
2005, particularly enlistment and 
separation examination reports and any 
treatment reports regarding an injury 
to the low back in June 2004.  If these 
records are unobtainable a negative 
reply must be noted in writing and 
associated with the claims folder.  

2.	Thereafter, afford the October 2005 VA 
examiner the opportunity to supplement 
his report and specifically opine as to 
whether or not the Veteran's bilateral 
ankle tarsal tunnel syndrome and 
lumbosacral strain are related to her 
military service, to include on the 
basis of aggravation.  If the October 
2005 VA examiner is unable to complete 
this request or another examination is 
needed, schedule the Veteran for a new 
VA examination and direct the new 
examiner to include such an opinion.  

a.  With regard to the bilateral ankle 
tarsal tunnel syndrome issue, the 
examiner's attention is specifically 
directed to pre-service treatment 
records dated in February, June, and 
September 2003 showing complaints of 
ankle pain with edema and a diagnosis 
of exercise induced tarsal tunnel 
syndrome; any recently obtained STRs 
including an enlistment and/or 
separation examination; service 
treatment records showing the Veteran 
was prescribed cushion inserts in 
December 2003 and was diagnosed with 
plantar fasciitis and placed on a 
permanent profile for her feet in 
December 2004; and, the October 2005 VA 
examination showing a normal X-ray 
examination, normal range of motion of 
her ankles, and a diagnosis of tarsal 
tunnel syndrome, bilateral ankles, with 
residuals.  The examiner is then 
directed to answer the following 
questions:

	(i)  Does the Veteran have a current 
bilateral ankle disorder, and, if so,

    (ii) does the evidence of record 
clearly and unmistakably show that the 
Veteran had a bilateral ankle disorder 
that existed prior to her entry onto 
active duty?

     	(a) If the answer is yes, does 
the evidence clearly and unmistakably 
show that the preexisting condition was 
not aggravated by service?  

      	(b) if the answer is no, is it 
at least as likely as not that the 
bilateral ankle disorder was incurred in 
service?  
	
b.  With regard to the lumbosacral 
strain issue, the examiner's 
attention is specifically directed to 
any recently obtained STRs showing a 
possible injury to the low back in 
June 2004; a December 2004 STR 
showing complaints of low back pain 
for the past six months with no 
specific injury noted and a diagnosis 
of mechanical low back pain given; 
and, the October 2005 VA examination 
showing a normal X-ray examination, 
normal range of motion of her 
thoracolumbar spine, and a diagnosis 
of lumbosacral strain, with 
residuals.  The examiner is then 
directed to answer the following 
question: whether it is at least as 
likely as not that the Veteran's 
lumbosacral strain is related to her 
military service, to include the 
alleged June 2004 injury.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests and 
studies should be conducted.    

3.	After all development is complete, 
review the evidence in its entirety and 
readjudicate the claim.   If any 
benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


